DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because the claim recites that the polyamide nanofibers product has relative viscosity from 4 to 330.  Relative viscosity is the ratio of the viscosity of a solution to the viscosity of the solvent used.  The polyamide nanofibers product is neither a solution nor solvent.  Examiner is interpreting the claim to refer to the relativity viscosity of the polyamide resin used in a solvent that is used to form the polyamide nanofibers.  
	Claim 15 is rendered indefinite because the claim recites that the polyamide nanofibers product has relative viscosity from 4 to 330.  Relative viscosity is the ratio of the viscosity of a solution to the viscosity of the solvent used.  The polyamide nanofibers product is neither a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoots et al., U.S. Pre Grant Publication 2019/0194847.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1, 4 and 10, Schoots discloses polyamide nanofiber nonwovens used for air filtration and breathable fabrics [0002].  Paragraphs 0010-0011 disclose a method of making a nanofiber nonwoven which includes providing a polyamide polymer composition in a suitable solvent wherein the polyamide has a relative viscosity from 30-300 and the product has a plurality of nanofibers having an average diameter of less than 1000 nanometers.  Paragraph 0012 discloses that preferred polyamides include nylon 6,6 as well as copolymers, blends and alloys of nylon 6,6.  Table 1 discloses examples 1-4 incorporating the limitations of claim 1 for the diameter of the fibers and the relative viscosity.


    PNG
    media_image1.png
    285
    558
    media_image1.png
    Greyscale
.

	Regarding claim 5, table 1 above discloses an air permeability as required by the claim.

	Regarding claim 6, table 1 above discloses a basis weight as required by the claim.

	Regarding claim 8, paragraph 0063 discloses evaporation of the solvent.

	Regarding claim 9, paragraph 0082 discloses that the product may be used in multilayer structures.  Applicant’s claim is not specific to the support layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4. 6-9, 11 and 20 of U.S. Patent No. 10,662,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the pending application and the cited reference recite a product comprising polyamide nanofibers wherein the polyamide of the nanofibers comprises at least one of N6, N66, N6T/66, N612, N6/66, N61/66, N66/61/6T, N11, N12 or combinations thereof, wherein “N” means nylon, wherein the polyamide of the nanofibers has a relative viscosity from 4 to 330, and wherein the nanofibers have an average diameter from 100 to 950 nanometers.  

	The claims in both the pending application and the cited reference recite a product having a melt point of the product is 225 °C or greater.

	The claims in both the pending application and the cited reference recite a nonwoven product wherein no more than 20% of the nanofibers have a diameter of greater than 700 nanometers.

	The claims in both the pending application and the cited reference recite a nonwoven product has an air permeability value of less than 600 CFM/ft2.

	The claims in both the pending application and the cited reference recite a nonwoven product has a basis weight of 150 gsm or less.

	The claims in both the pending application and the cited reference recite a nonwoven product having a TDI of at least 20 ppm and an ODI of at least 1 ppm.

	The claims in both the pending application and the cited reference recite a nonwoven product is free solvent.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The claims in both the present application and the patented reference are obvious variants of one another.

Claims 1, 4, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 13, 16-17 and 23 of U.S. Patent Application 16/308,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the copending applications recite a nanofiber nonwoven product comprising polyamide nanofibers wherein the polyamide of the nanofibers comprises at least one of N6 or N66, wherein “N” means nylon, wherein the polyamide of the nanofibers has a relative viscosity from 30 to 330, and wherein the nanofibers have an average diameter from 100 to 950 nanometers.  

	The claims in both copending applications recite a nanofiber nonwoven product having nanofibers having an average diameter from 250 to 325 nanometers.

	 The claims in both copending applications recite a nanofiber nonwoven product having a basis weight of 30 gsm or less.

	The claims in both copending applications recite a nanofiber nonwoven product incorporated into a filter media.

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The claims in both the present application and the patented reference are obvious variants of one another.

Claims 1-5, 7-8, 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-11, 13-14, 17-18 and 20 of copending Application No. 16/880,015 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because recite a nanofiber nonwoven product comprising polyamide nanofibers wherein the polyamide of the nanofibers comprises at least one of N6 or N66, wherein “N” means nylon, wherein the polyamide of the nanofibers has a relative viscosity from 10 to 330, and wherein the nanofibers have an average diameter from 100 to 950 nanometers.  

	The claims in both the pending application and the cited reference recite a product having a melt point of the product is 225 °C or greater.

	The claims in both copending applications recite a nonwoven product has an air permeability value of less than 600 CFM/ft2.

	The claims in both copending applications recite a nonwoven product wherein no more than 20% of the nanofibers have a diameter of greater than 700 nanometers.

	The claims in both copending applications and the cited reference recite a nonwoven product having a TDI of at least 20 ppm and an ODI of at least 1 ppm.

	The claims in both the pending application and the cited reference recite a nonwoven product is free solvent.

	The claims in both copending applications and the cited reference recite a nonwoven product comprises zinc in the amount of 0.01 to 49%.
	
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The claims in both the present application and the patented reference are obvious variants of one another.

10.  Please note that U.S. Patent Application 16/308,251 corresponds to U.S. Pre Grant Publication 2019/0194847.  U.S. Patent Application 16/880,015 corresponds to U.S. Pre Grant Publication 2020/0238937.
11.	Claims 13-14 and 16-20 are allowed.  Applicant claims a breathing filter product comprising a support layer; and one or more layers of a nanofiber nonwoven fiber product disposed on the support layer, wherein the nanofiber nonwoven product comprises polyamide nanofibers, and wherein the nanofiber nonwoven product has a TDI of at least 20 ppm and an ODI of at least 1 ppm.  The closest prior art, Schoots et al., U.S. Pre Grant Publication 2019/0194847, teaches polyamide nanofiber nonwovens used for air filtration and breathable fabrics [0002].  Paragraphs 0010-0011 disclose a method of making a nanofiber nonwoven which includes providing a polyamide polymer composition in a suitable solvent wherein the polyamide has a relative viscosity from 30-300 and the product has a plurality of nanofibers having an average diameter of less than 1000 nanometers.  Paragraph 0012 discloses that preferred polyamides include nylon 6,6 as well as copolymers, blends and alloys of nylon 6,6.  Table 1 discloses examples 1-4 incorporating the limitations of the diameter of the fibers.  Schoots fails to teach or suggest the nanofiber nonwoven product has a TDI of at least 20 ppm and an ODI of at least 1 ppm.  


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786